Citation Nr: 0120774	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  01-05 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an additional program of rehabilitation 
services, to include educational services, under the 
provisions of Title 38, United States Code, 
Chapter 31.

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to June 
1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in March 2001 by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 



FINDINGS OF FACT

1. With Chapter 31 rehabilitation services, the veteran 
achieved the program goal in his Individual Written 
Rehabilitation Plan of obtaining and maintaining 
employment as a flight instructor.

2. Having achieved his program goal, the veteran no longer 
has an employment handicap.


CONCLUSION OF LAW

Entitlement to an additional program of rehabilitation 
services, to include educational services, under the 
provisions of Title 38, United States Code, 
Chapter 31, is not warranted. 38 U.S.C.A. §§ 3100, 3101 (West 
1991 & Supp. 2000); 38 C.F.R. §§  20.20, 21.35, 21.51, 21.70, 
21.84, 21.94 (2000).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The purposes of training and rehabilitation programs for 
veterans with service-connected disabilities are to provide 
for all services and assistance necessary to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991 & Supp. 
2000).  

A person shall be entitled to a rehabilitation program under 
the terms and conditions of Chapter 31 if he is a veteran who 
has a service-connected disability rated at 20 percent or 
more and is determined by VA to be in need of rehabilitation 
because of an employment handicap.  38 U.S.C.A. § 3102 (West 
1991 & Supp. 2000); 38 C.F.R. § 20.40 (2000).  

The term "employment handicap" means an impairment of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101 (West 1991 & Supp. 2000); 
38 C.F.R. § 21.35 (2000).  

An employment handicap does not exist when the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. 
§ 21.51(f)(2)(iii) (2000).

The goal of a vocational rehabilitation program is to:
(1) Evaluate and improve the veteran's ability to achieve a 
vocational goal;
(2) Provide services needed to qualify for suitable 
employment;
(3) Enable the veteran to achieve maximum independence in 
daily living;
(4) Enable the veteran to become employed in a suitable 
occupation and to maintain suitable employment.  38 C.F.R. 
§ 21.70(a) (2000).

In the case of a veteran for whom achievement of a vocational 
goal is feasible, a vocational rehabilitation program 
includes services to assist the veteran to become, to the 
maximum extent feasible, employable and to obtain and 
maintain suitable employment.  38 C.F.R. § 21.70(b)(1)(ii).  
Decisions on the duration of periods for attaining vocational 
goals are made in the course of development and approval of 
an Individualized Written Rehabilitation Plan (IWRP).  
38 C.F.R. § 21.70(c).

The purposes of the IWRP are to:
(1) Identify goals and objectives to be achieved by the 
veteran during the period of rehabilitation services which 
will lead to the point of employability;
(2) Plan for placement of the veteran in the occupational 
field for which training and other services will be 
provided;
(3) Specify the key services needed by the veteran to 
achieve the goals and objectives of the plan.  38 C.F.R. 
§ 21.84(a) (2000).

An IWRP will include a statement of long-term rehabilitation 
goals, which shall include one vocational goal for a veteran 
with an employment handicap.  38 C.F.R. § 21.84(b)(1)(i).

The veteran, the counseling psychologist, or the vocational 
rehabilitation specialist may request a change in the plan at 
any time.  38 C.F.R. § 21.94 (2000).  A change in the 
statement of a long-range goal may only be made following a 
re-evaluation of the veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when:
(1) Achievement of the current goal(s) is no longer 
reasonably feasible;
(2) The veteran's circumstances have changed or new 
information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and
(3) The veteran fully participates and concurs in the 
change.  38 C.F.R. § 21.94(b).

In the veteran's case, his compensable service connected 
disabilities include right and left shin splints, each 
evaluated as 10 percent disabling and a recurrent sebaceous 
cyst on the back, evaluated as 10 percent disabling.  His 
noncompensable service connected disabilities include 
lumbosacral strain, a right wrist injury, and left third 
metatarsal fracture.  His combined disability rating is 30 
percent.

In March 1999, the veteran was evaluated by a VA counseling 
psychologist in connection with his application for a program 
of rehabilitation services.  At that time, the veteran stated 
that he was unable, due to his disabilities, to work as an 
aircraft mechanic.  His interests were in the field of 
aviation.  A counseling psychologist found that he had an 
employment handicap, which was not serious.  An IWRP for the 
veteran was developed for the veteran and signed by him in 
February 2000.  The intermediate objective in the IWRP was 
that the veteran would enroll at Spartan Aeronautics and earn 
the degree of Associate in Applied Science in aviation.  The 
program goal in the IWRP was that the veteran would secure 
and maintain suitable employment in the field of flight 
instruction.

The record reveals that, in September 2000, the veteran was 
hired by Spartan Aeronautics as a flight instructor and, in 
February 2001, he received the degree of Associate in Applied 
Science in Aviation.  Thereafter, the veteran maintained 
full-time employment as a flight instructor at Spartan.  In 
March 2001, the veteran requested that, through the Chapter 
31 vocational rehabilitation program, VA pay his expenses to 
obtain a bachelor's degree in aviation.  He stated that such 
a degree would enhance his chances to be hired as a 
commercial airline pilot.  He submitted an article from a 
publication of the Aircraft Owners and Pilots Association, 
which stated that 95 percent of pilots at major airlines have 
4-year degrees.  A counseling psychologist found that the 
program goal in the veteran's IWRP (employment as a flight 
instructor) had been achieved, and, therefore, a finding 
could not be made that the program goal had become 
infeasible.  Consequently, the RO denied the veteran's 
request for additional education and training under Chapter 
31.

In effect, the veteran has requested that his IWRP be amended 
and the long-range goal be changed from flight instructor to 
airline pilot.  However, under 38 C.F.R. § 21.94, the program 
goal may be changed only if it is no longer feasible, and 
that is not the case with the veteran, as he successfully 
achieved the program goal of flight instructor.

There is an additional reason that the veteran is not 
entitled to an expanded or additional program of 
rehabilitation services, to include educational services, 
under Chapter 31.  38 C.F.R. § 21.51(f)(2)(iii) provides that 
an employment handicap does not exist when the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  Because the 
veteran has been able to obtain employment in an occupation, 
flight instructor, which is consistent with his pattern of 
abilities, aptitudes and interests, and is successfully 
maintaining such employment, he no longer has an employment 
handicap and, as such, is not entitled to rehabilitation 
services under Chapter 31.  

For the reasons stated above, entitlement to an additional 
program of rehabilitation services, to include educational 
services, under the provisions of Title 38, United States 
Code, Chapter 31, is not established.  38 U.S.C.A. §§ 3100, 
3101; 38 C.F.R. §§  20.20, 21.35, 21.51, 21.70, 21.84, 21.94.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000).

As pointed out to the veteran by the RO, it appears that he 
may be entitled to educational assistance under the All 
Volunteer Educational Assistance Program (Montgomery GI 
Bill).  He may apply for such benefits at the RO, if he so 
chooses. 
  

ORDER

Entitlement to an additional program of rehabilitation 
services, to include educational services, under the 
provisions of Title 38, United States Code, 
Chapter 31, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

